DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner's statement of reasons for allowance:
Regarding claim 1, the prior art of record and to the Examiner's knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding a memory cell comprising: a cylindrical third insulator arranged to penetrate the stack, the first oxide, and the fourth conductor; a second oxide arranged in contact with an inner wall of the third insulator; wherein the first transistor includes part of the first conductor, part of the second conductor, part of the third conductor, part of the fourth conductor, part of the first oxide, part of the first insulator, and part of the second insulator; wherein the second transistor includes part of the first conductor, part of the third insulator, and part of the second oxide; wherein the third transistor includes part of the third conductor, part of the third insulator, and part of the second oxide; wherein the fourth transistor includes part of the fourth conductor, part of the third insulator, and part of the second oxide; wherein the first capacitor includes part of the first conductor, part of the first insulator, and part of the fourth conductor; and wherein the second capacitor includes part of the third conductor, part of the second insulator, and part of the fourth conductor, in combination with other claimed features, as recited in independent 1.  Claims 2-5 are dependent upon independent claim 1, and are therefore allowed.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH Y TRAN whose telephone number is (571)272-2110. The examiner can normally be reached M-F, 10am-10pm (flex) (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571)270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thanh Y. Tran/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        February 12, 2022